J-A07022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CONSTRUCTURAL DYNAMICS, INC.           :   IN THE SUPERIOR COURT OF
 D/B/A SILVI CONCRETE PRODUCTS,         :        PENNSYLVANIA
 INC., PENN JERSEY CERTIFIED            :
 CONCRETE, INC., D/B/A SILVI            :
 CONCRETE OF BERLIN AND ALTA            :
 INDUSTRIAL PROPERTIES, INC.,           :
 D/B/A SILVI CONCRETE OF LOGAN          :
                                        :
                                        :   No. 1104 EDA 2021
              v.                        :
                                        :
                                        :
 THOMAS P. CARNEY, INC. AND             :
 ARCH INSURANCE COMPANY                 :
                                        :
                   Appellants           :

             Appeal from the Judgment Entered May 28, 2021
   In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): 170701374

 CONSTRUCTURAL DYNAMICS, INC.           :   IN THE SUPERIOR COURT OF
 D/B/A SILVI CONCRETE PRODUCTS,         :        PENNSYLVANIA
 INC., PENN JERSEY CERTIFIED            :
 CONCRETE, INC., D/B/A SILVI            :
 CONCRETE OF BERLIN AND ALTA            :
 INDUSTRIAL PROPERTIES, INC.,           :
 D/B/A SILVI CONCRETE OF LOGAN          :
                                        :
                   Appellants           :   No. 1105 EDA 2021
                                        :
                                        :
              v.                        :
                                        :
                                        :
 THOMAS P. CARNEY, INC. AND             :
 ARCH INSURANCE COMPANY                 :

             Appeal from the Judgment Entered May 28, 2021
   In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): 170701374
J-A07022-22


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JULY 1, 2022

        This is a breach of contract action between Thomas P. Carney, Inc.

(“Carney”) and Constructural Dynamics, Inc. d/b/a Silvi Concrete Products,

Inc., Penn Jersey Certified Concrete, Inc., d/b/a Silvi Concrete of Berlin and

Alta Industrial Properties, Inc., d/b/a Silvi Concrete of Logan (“Silvi”). After a

jury trial, Silvi obtained a judgment in its favor against Carney. A separate

bench trial was held the on the issues relating to the Contractor and

Subcontractor Payment Act (“CASPA”)1, litigation costs and attorneys’ fees.

Both parties have appealed. We affirm in part, vacate in part, and remand on

the CASPA claim.

        Carney, a concrete subcontractor, hired Silvi, a concrete supply

company, to pour the mat slab (i.e., the foundation) for the construction of

the W Hotel in Philadelphia. The mat slab portion of the project was the largest

single construction pour in the history of Philadelphia at the time. Carney

originally contracted with a different concrete supplier, SJA. However, two

weeks before the pour was scheduled, Carney requested that Silvi supply the

concrete because Silvi was the only company that had “fly ash” (a component

to strengthen concrete) in a quantity large enough for the project. Carney

asked Construction Technology Laboratories (“CTL”) to develop the recipe for

the concrete. Silvi was to use the mix design and supply the concrete.



____________________________________________


1   73 P.S. §§ 501-516.

                                           -2-
J-A07022-22



      The evening before the pour was scheduled, Silvi went to Carney’s office

to negotiate the contract. The parties decided that not only was Silvi to pour

the concrete for the mat slab, but Silvi was also to be the sole supplier of

concrete for the entire hotel construction project. Hours after signing the

contract, Silvi began supplying the concrete for the mat slab, which took

approximately 26 hours.

      On July 16, 2016, seven days after the mat slab pour, Pennoni

Associates, Inc. (“Pennoni”), the testing agency for the project, performed

compression testing on Silvi’s concrete and determined that nine of the 42

concrete cylinders broke at lower-than-expected compressions strengths.

Carney promptly notified Silvi of the test results.

      Twelve days after the mat slab pour, Carney terminated the contract

with Silvi on July 22, 2016. After termination, Carney returned to SJA to supply

the remaining concrete for the project. Despite being terminated, Silvi’s

employees attended the 28-day testing of the concrete cylinders by Pennoni,

which, again, showed the concrete was below strength. Compression testing

done at the 90-day and 180-day marks yielded similar results.

      After the 180-day testing, Carney and Silvi jointly retained CTL to

develop a plan to address the below-strength concrete. Carney and Silvi

brought the proposed written plan prepared by CTL to the project’s general

contractor. The plan included taking eight-foot cores of hardened concrete

from various locations in the mat slab and performing strength testing on

those samples. Ultimately, on May 19, 2017, the project’s structural engineer,

                                      -3-
J-A07022-22



O’Donnell and Naccarato (“O&N”), accepted Silvi’s concrete based upon the

results of the core testing. Silvi’s concrete still stands today.

        Pursuant to the contract, Carney was supposed to pay Silvi by August

31, 2016, but withheld payment for approximately ten months. On May 23,

2017, Carney made a partial payment to Silvi in the amount of $750,000.

Carney made a second partial payment to Silvi on June 28, 2017, in the

amount of $500,000. A balance of $161,429.05 remains unpaid.

        Silvi filed a complaint against Carney alleging breach of contract,

violations of CASPA, and unjust enrichment. Silvi also brought a claim against

Carney’s payment bond surety, Arch Insurance Company (“Arch”)2, for breach

of payment bond obligations. Carney filed a counterclaim against Silvi for

breach of contract.

        A jury trial was held over six days in January 2020. The jury found in

favor of Silvi, specifically finding that Carney breached the contract. The jury

awarded Silvi $161,429.05 for unpaid contract balances and an additional

$1,095,748.00 for lost profits. The jury rejected Carney’s counterclaim.

Carney filed post-trial motions, which were denied. The court issued an

Interim Opinion on June 16, 2020 in support of its order denying Carney’s

post-trial motions.

        By agreement of the parties, the issues relating to CASPA, litigation

costs and attorneys’ fees, and Arch’s liability, were bifurcated and heard by

____________________________________________


2   Arch has joined Carney in this appeal.

                                           -4-
J-A07022-22



the trial judge after the jury trial in a bench trial. After hearing testimony on

these bifurcated issues, the court, by order dated March 8, 2021, molded the

jury’s verdict to include awarding Silvi contractual pre-judgment and post-

judgment interest and attorneys’ fees and costs of litigation, and entered

judgment in favor of Silvi in the amount of $2,090,565.04. The court,

however, denied Silvi’s claims under CASPA, finding that Carney withheld

payment from Silvi “in good faith.” The court also entered judgment in favor

of Silvi and against Arch in the amount of $198,686.04, finding Arch jointly

and severally liable with Carney. The court issued findings of fact and

conclusions of law in support of its order. Both parties filed post-trial motions,

which were denied. Carney thereafter filed a notice of appeal and Silvi filed a

cross-appeal.3

       Silvi raises the following issues:


____________________________________________


3Although the trial court’s March 8, 2021 order specified that judgment was
entered in favor of Silvi, the judgment was not reflected on the docket. By
order dated April 7, 2021, the court indicated that the time for filing post-trial
motions and appeals began to run on April 6, 2021 (the date the Rule 236
notice was provided for the March 8, 2021 order).

On May 5, 2021, Carney and Arch filed a notice of appeal from the March 8,
2021 order, even though there was still no judgment entered on the docket.
On May 19, 2021, Silvi filed a cross-appeal. On May 28, 2021, Silvi filed
separate praecipes for judgment against Arch and Carney. The docket was
corrected to reflect that the appeals are from the judgment entered on May
28, 2021. The appeals are timely since a “notice of appeal filed after the
announcement of a determination but before the entry of an appealable order
shall be treated as filed after such entry and on the day thereof.” Pa.R.A.P.
905(a)(5).


                                           -5-
J-A07022-22


          1. Did the [t]rial [c]ourt abuse its discretion and commit an
             error of law where it refused to award CASPA penalties
             on the late payments and Silvi’s unpaid contract balance
             where the jury rejected Carney’s basis for withholding
             after the acceptance of the concrete on May 19, 2017?

          2. Did the [t]rial [c]ourt abuse its discretion and commit an
             error of law where it refused to award CASPA penalties
             on Silvi’s unpaid contract balance totaling $161,429.05
             where the jury rejected Carney’s basis for withholding
             the contract balance?

          3. Did the [t]rial [c]ourt abuse its discretion and commit an
             error of law by taking judicial notice “that the cost to fix
             the mat slab foundation if the Silvi concrete had not
             ultimately been accepted would have ‘absolutely’ been
             greater than the amount owed to Silvi[?]”

          4. Did the [t]rial [c]ourt abuse its discretion and commit an
             error of law where it refused to award penalties under
             CASPA despite the fact that Carney’s withholding was
             not reasonably related to the value of a good faith claim
             for a deficiency item?

Silvi’s Br. at 3-4.

      Carney raises the following issues on cross-appeal:

          1. Did the trial court commit an error of law when it allowed
             Silvi’s lost profits damages claim as a “lost volume seller”
             to proceed to the jury despite Pennsylvania rejecting this
             theory and Silvi fully mitigating its damages?

          2. Did the trial court commit an error of law when it allowed
             Silvi’s lost profits claim to proceed to the jury despite it
             being highly speculative because high-strength concrete
             was a new and untried line of business for Silvi that it
             had already demonstrated it was incapable of providing?

          3. Did the trial court abuse its discretion by precluding
             introduction into evidence the results of the compressive
             concrete tests at 7, 28, 90 and 180 days as being
             probative of Carney’s termination of Silvi and/or its
             counterclaim for breach of contract against Silvi?



                                       -6-
J-A07022-22


       4. Did the trial court abuse its discretion by excluding the
          report and testimony of Carney’s concrete expert, Kevin
          MacDonald, Ph.D., P.E., where his testimony would have
          [benefited] the jury by explaining the significance of
          compressive concrete testing, the significance of the 7
          day and 90 day testing, and the adequacy of the 10,000-
          psi mix design provided to Silvi for the mat slab
          foundation?

       5. Did the trial court abuse its discretion by precluding
          evidence of Silvi’s rejected 12,000-psi mix, which was
          relevant to demonstrating an anticipatory breach and the
          futility of Silvi’s ability to cure?

       6. Did the trial court abuse its discretion and usurp the
          jury’s fact-finding role by determining prior to trial that
          Silvi’s version of the contract applied, which required
          credibility determinations, and precluding Carney from
          offering competing evidence of the terms of the contract
          it believed applied?

       7. Did the trial court abuse its discretion by assessing all of
          Silvi’s attorneys’ fees and costs against Carney as a
          “prevailing party” by virtue of a contract term that
          Carney did not sign?

       8. Did the trial court abuse its discretion by assessing all of
          Silvi’s attorneys’ fees and costs against Carney as a
          “prevailing party” without capping the attorney[s’] fees
          and costs at 20% of the contract balance as set forth in
          the parties’ Credit Agreement or providing any credit to
          Carney for attorneys’ fees spent defending Silvi from
          potentially millions of dollars of liability for its deficient
          concrete?

       9. Did the trial court abuse its discretion by precluding from
          testifying John Gajda of CTL, Carney’s mix designer and
          jointly retained by Silvi and Carney, who would have
          testified about the Silvi 12,000-psi mix that was rejected
          as well as the problems with Silvi’s concrete?

       10.      Did the trial court abuse its discretion by precluding
          evidence of Silvi’s breach of contract such as the failed
          compressive tests particularly at ninety days such that
          Carney could not present its counterclaim breach of
          contract case to the jury?

                                     -7-
J-A07022-22



Carney’s Br. at 33-36.

Silvi’s Appeal:

      All of Silvi’s issues relate to the trial court’s denial of its claims for relief

under CASPA, and we will address them together. Silvi argues that when the

jury determined that Carney breached the contract and rejected Carney’s

counterclaim, the jury implicitly found there was no deficiency in Silvi’s work.

Silvi’s Br. at 17. Silvi maintains that since there was no deficiency, “Carney

had no good faith basis to withhold payment after the [p]roject’s structural

engineer of record accepted the concrete on May 19, 2017.” Id. at 23.

According to Silvi, the trial court effectively usurped the jury’s role as the

finder of fact and erred when it found that Carney had a good faith basis to

withhold payment to Silvi. Id. at 17.

      Silvi further contends that the court erred by taking judicial notice that

the potential cost to fix an alleged deficiency in the mat slab foundation was

greater than the amount withheld by Carney. Id. at 26. Silvi argues that

Carney failed to present evidence that its withholding was reasonably related

to the objective value of its alleged good faith claim. Id. It therefore contends

that it was entitled to statutory penalties under CASPA.

      CASPA is a comprehensive statute enacted in 1994                      and was

promulgated to

         cure abuses within the building industry involving payments
         due from owners to contractors, contractors to
         subcontractors, and subcontractors to other subcontractors.
         The underlying purpose of CASPA is to protect contractors
         and subcontractors and to encourage fair dealing among

                                        -8-
J-A07022-22


         parties to a construction contract. The statute provides rules
         and deadlines to ensure prompt payments, to discourage
         unreasonable withholding of payments, and to address the
         matter of progress payments and retainages. Under
         circumstances prescribed in the statute, interest, penalty,
         attorney fees and litigation expenses may be imposed on an
         owner, contractor or subcontractor who fails to make
         payment to a contractor or subcontractor in compliance with
         the statute.

Prieto Corp. v. Gambone Const. Co., 100 A.3d 602, 607 (Pa.Super. 2014)

(citation omitted).

      Under   CASPA,    a   contractor   may   withhold   payment    from   any

subcontractor responsible for a deficiency item. 73 P.S. § 511. A “deficiency

item” is defined under the statute as “[w]ork performed but which the owner,

the contractor or the inspector will not certify as being completed according

to the specifications of a construction contract.” Id. at § 502.

      CASPA provides for three main types of damages for failure to make

timely payments of amounts rightfully due – (1) interest, (2) penalties, and

(3) attorney fees/expenses. John B. Conomos, Inc. v. Sun Co., Inc.

(R&M), 831 A.2d 696, 710 (Pa.Super. 2003). First, CASPA “provides for

interest on impermissibly delayed payments.” Id. Under Section 5, late

payment may entitle a contractor to interest at a rate of 1% per month “if any

progress or final payment to a contractor is not paid within seven days of the

due date[.]” 73 P.S. § 505(d).

      Second, in addition to interest, CASPA allows for penalties. “Under

Section 12(a), a claimant may recover an additional penalty of 1% per month

(another 12% per year) if the payment was withheld wrongfully, but such

                                     -9-
J-A07022-22



recovery requires a determination that the owner did not withhold payment in

good faith.” United Envtl. Grp., Inc. v. GKK McKnight, LP, 176 A.3d 946,

960 (Pa.Super. 2017) (citing 73 P.S. § 512(a)) (additional citations omitted).

Relevant here, an amount shall not be deemed to have been wrongfully

withheld if the “amount bears a reasonable relation to the value of any claim

held in good faith by the owner, contractor or subcontractor against whom the

contractor or subcontractor is seeking to recover payment.” 73 P.S. §

512(a)(2)(i).

      In other words, pursuant to the statute’s plain language, to recover a

penalty payment, the subcontractor must establish that the amounts due were

“wrongfully withheld” and a contractor does not wrongfully withhold a

payment that it otherwise owes if the value of such a claim held in good faith

bears a reasonable relationship to the subcontractor’s claim against the

contractor. Id. Therefore, payments that are withheld in good faith are not

“wrongfully withheld,” and thus, are not subject to the penalty provisions of

CASPA. Id.; see also John B. Conomos, Inc., 831 A.2d at 711 (stating that

CASPA “requires penalties . . . for untimely payment of amounts improperly

withheld”) (emphasis added).

      Lastly, CASPA provides for the awarding of reasonable attorneys’ fees

and expenses. Under Section 12(b), a claimant may “recover attorneys’ fees

and expenses, but only if the claimant is a ‘substantially prevailing party in

any proceeding to recover any payment under this act.’” United Envtl. Grp.,

176 A.3d at 960 (quoting 73 P.S. § 512(b)) (additional citations omitted).

                                    - 10 -
J-A07022-22



       Here, Silvi only disputes that it was entitled penalties under CASPA.4

The court found that Silvi was not entitled to penalties under CASPA because

Carney had a good faith basis to withhold payment. Conclusions of Law,

3/8/21, at ¶ 52. The court stated that the evidence showed that the

compressive strength of the concrete poured by Silvi was materially deficient

on the tests done on the seven-day, 28-day, 90-day, and 180-day marks and

that Silvi was notified of these results. Id. at ¶ 50. The court also found that

the costs to potentially fix the mat slab foundation, if Silvi’s concrete had not

been accepted, significantly outweighed the amount Carney withheld from

Silvi by tens of millions of dollars. Id. at ¶ 51. As such, the court found that

“Carney had a good faith basis to withhold the contract balance from Silvi up

to and until the time it was accepted by O&N, at which time Carney issued

payment.” Id. at ¶ 52.

       The trial court’s findings are supported by the record. The evidence

showed that the concrete supplied by Silvi for the mat slab foundation was

not accepted by O&N until May 19, 2017, ten months after the mat slab pour.

Prior to that time, Carney did not know whether Silvi’s concrete would be

accepted by O&N, and Carney had major concerns about the concrete since

all of the testing showed the concrete was below strength. See N.T., 12/8/20,

at 69-72, 86-89, 94-100. Carney was at risk of incurring substantial costs if it

____________________________________________


4 The court awarded attorneys’ fees to Silvi, irrespective of CASPA, because
the contract between the parties expressly provided for the award of
attorneys’ fees. See Conclusions of Law, 3/8/21, at ¶ 55.

                                          - 11 -
J-A07022-22



had to fix or replace the concrete. Id. at 72, 99. It estimated that it would

cost $10 to $15 million if the concrete had to be removed and $3 million to $4

million to replace it, and Carney would have additionally incurred liquidated

damages of $35,000 per day. Id. at 88, 130; Ex. 137. The trial court

determined, as a matter of credibility, that Carney withheld the payment in

good faith and the amount retained bore a reasonable relation to the value of

Silvi’s claim. Thus, the court did not err in finding that Carney had a good faith

basis to withhold payment to Silvi “up to and until the time it was accepted by

O&N, at which time Carney issued payment.” Conclusions of Law, at ¶ 52.

      However, the court made no such good faith determination as to

Carney’s withholding of contract balance after the concrete was accepted by

O&N. After the contract was accepted, Carney made two partial payments to

Silvi of $750,000 and $500,000; however, Carney never paid the contract

balance of $161,429.05. The court made no finding on whether the contract

balance of $161,429.05 was wrongfully withheld by Carney. It only found that

Carney had a good faith basis to withhold payment until acceptance by O&N.

Accordingly, we vacate and remand for the court to make a good faith

determination regarding the time after O&N accepted the concrete and

determine whether Silvi is entitled to CASPA penalties on the withholding of

the contract balance of $161,429.05.

Carney’s Cross-Appeal:

      Carney raises ten issues in its cross-appeal. We address each issue

separately.

                                     - 12 -
J-A07022-22



Issue 1 (Lost Volume Seller):

       Carney contends that the trial court erred when it allowed Silvi’s lost

profits damages claim as a “lost volume seller” to proceed to the jury despite

Pennsylvania rejecting this theory. Carney filed a motion in limine to preclude

Silvi from putting in lost-volume-seller evidence and preclude its lost profit

expert, Chad Staller, from testifying, and Carney contends that the court erred

by denying that motion. Carney’s Br. at 44. Carney states that although “Silvi

carefully avoids using the phrase ‘lost volume seller’ because it knows that

Pennsylvania does not recognize such a claim[,]” Silvi essentially argued that

it was a lost volume seller when it claimed that it was not possible for it to

replace the Carney contract with new business. Id. at 41, 44.

       Carney’s claim challenges the trial court’s ruling on its motion in limine.5

“The purpose of pretrial motions in limine is to ‘give the trial judge the

opportunity to weigh potentially prejudicial and harmful evidence before the

trial occurs, thus preventing the evidence from ever reaching the jury.’”

Buttaccio v. Am. Premier Underwriters, Inc., 175 A.3d 311, 320

(Pa.Super. 2017) (citation and brackets omitted). We review rulings on the



____________________________________________


5 Carney also appears to allege error in the trial court’s jury instructions on
damages. See Carney’s Br. at 50 n.17. However, Carney failed to make a
timely and specific objection at trial to these jury instructions. See N.T.,
1/16/20, at 113-16, 119-20. As such, this claim is waived. See Bezerra v.
Nat’l R. R. Passenger Corp., 760 A.2d 56, 64 (Pa.Super. 2000) (stating that
where a party fails to make a specific objection to a jury instruction, that claim
is waived and cannot be raised on appeal).

                                          - 13 -
J-A07022-22



grant or denial of a motion in limine for an abuse of discretion. Parr v. Ford

Motor Co., 109 A.3d 682, 690 (Pa.Super. 2014) (en banc).

      A “lost volume seller” is an injured party that would have entered into a

subsequent contract, even if the first contract had not been broken, and could

have had the benefit of both contracts. See Restatement (Second) of

Contracts, § 347 cmt f. Pennsylvania does not recognize this concept since

“[a]pplication of the doctrine would encourage the non-breaching party to do

nothing to minimize its damages.” Northeastern Vending Co. v. P.D.O.,

Inc., 606 A.2d 936, 938 (Pa.Super. 1992). Nonetheless, a non-breaching

party that has reasonably attempted to mitigate its damages may collect

damages for lost profits. See id. at 938-39.

      Here, Silvi’s expert testified that Silvi suffered damages of lost profits in

the amount of $1,095,748 as a result of Carney’s termination of the contract.

N.T., 1/9/20, at 195. The court specifically found that “Silvi made every

reasonable effort to mitigate the lost sales and damages it suffered at the

hands of Carney by reselling the material, thereby fulfilling the non-breaching

party’s duty to mitigate losses.” Trial Court Interim Opinion (“Trial Ct. Op.”),

filed 6/16/20, at 7. The court noted that the jury had heard from both Silvi’s

and Carney’s experts on damages and properly weighed their testimony and

assessed their credibility. Id.

      The court properly allowed this evidence because it was relevant to

Silvi’s claim of lost profits against Carney. A jury is free to believe or reject

expert testimony. Spencer v. Johnson, 249 A.3d 529, 574 (Pa.Super. 2021).

                                      - 14 -
J-A07022-22



The jury evidently credited Silvi’s expert testimony. We discern no abuse of

discretion.

Issue 2 (Allegedly Speculative Lost Profits):

      Carney contends that the court erred when it allowed Silvi’s lost profits’

claim to proceed to the jury despite it being highly speculative. Carney’s Br.

at 51. It argues there was no basis to conclude that Silvi could have fulfilled

the requirements of the project because its concrete failed compressive

strength testing at every age and Silvi admitted that it never previously

supplied high-strength concrete. Id. at 51, 53. Carney maintains that the

court abused its discretion when it denied its motion in limine on Silvi’s lost

profits claim. Id. at 53.

      This claim is without merit. Silvi presented evidence at trial that it was

in the ready-mix concrete business for 73 years and it had experience with

mixing high-strength concrete in the lab and had participated as well in

numerous competitions for making high-strength concrete. N.T., 1/10/20, at

8-9, 76. Silvi’s Chief Financial Officer, Michael Matalavage, testified that Silvi

“absolutely” had sufficient capacity to supply all of the concrete for the W

Hotel project had it not been terminated. N.T., 1/9/20, at 96. Matalavage was

able to determine this based on the amount of concrete supplied by SJA on

the project after Silvi’s termination. Id. Further, as previously explained, Silvi

presented expert testimony as to the amount of its damages for lost profits to

reasonable degree of economic certainty. Id. at 195. During jury instructions,

the court emphasized that damages for lost profits “that are unsatisfactorily

                                     - 15 -
J-A07022-22



proved, remote, speculative, [or] guesswork cannot be recovered.” N.T.,

1/16/20, at 115. Accordingly, there was ample evidence for the jury to

determine that Silvi suffered lost profits and they were not speculative.

Issue 3 (Preclusion of Concrete Tests Done at Seven, 28, 90, and 180
Days):

      Silvi’s concrete was tested at seven, 28, 90 and 180 days. Although the

testing evidence was considered at the bench trial, the court granted Silvi’s

motion in limine to preclude introduction of this evidence at the jury trial.

Carney argues that this ruling “seriously prejudiced [its] ability to put on its

breach of contract case against Silvi or defend itself from Silvi’s claims.”

Carney’s Br. at 56.

Seven-Day Test Results:

      As to the seven-day test results, Carney argues that “the jury should

have been permitted to evaluate whether the poor results constituted either

a material or anticipatory breach justifying termination of the remainder of

the contract.” Id. at 57.

      The court precluded the seven-day test results as irrelevant to the

contract claim before the jury because the contract did not require the

concrete to have any specified strength seven days after pouring. Trial Ct.

Op., at 9. The court explained:

         Carney posits the results of the seven-day strength test as
         a potential anticipatory breach. However, the seven-day
         strength test results were irrelevant to the issue of
         termination: although tests were performed seven days
         after the pour, and prior to termination, the contract does
         not require the concrete to achieve any specified strength

                                     - 16 -
J-A07022-22


         at the seven-day mark. The contract is devoid of any
         mention of seven-day cylinder breaks. Thus, because the
         seven[-]day tests could not constitute a breach of the
         contract, the court properly precluded this evidence which
         could have only misled and confused the jury.

Id.

      “[T]he decision to admit or exclude evidence is vested in the sound

discretion of the trial court and will not be overturned on appeal absent an

abuse of that discretion.” Parr, 109 A.3d at 695-96. To be admissible,

evidence must be relevant. Pa.R.E. 402. However, the trial court “may exclude

relevant evidence if its probative value is outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Pa.R.E. 403. A trial court has broad discretion to exclude potentially

misleading or confusing evidence. Rohe v. Vinson, 158 A.3d 88, 95

(Pa.Super. 2016). “The function of the trial court is to balance the alleged

prejudicial effect of the evidence against its probative value and it is not for

an appellate court to usurp that function.” Lykes v. Yates, 77 A.3d 27, 33

(Pa.Super. 2013) (citation omitted).

      We discern no abuse of discretion by the trial court in excluding the

seven-day test results. The contract did not require that the concrete achieve

any specified strength at the seven-day mark. Rather, the contract only

required compressive testing at the 56-day and 90-day marks before being

approved as appropriate to meet job specifications. See Ex. 47 at ¶ 3.




                                     - 17 -
J-A07022-22



Therefore, even though the seven-day results were below strength, it was

irrelevant since it could not constitute a breach of the contract by Silvi.

The 28-Day, 90-Day and 180-Day Test Results:

      Carney argues that the court abused its discretion in refusing to allow

the jury to consider the 28-day, 90-day and 180-day test results because the

continued failures of the concrete justified Silvi’s termination. Carney’s Br. at

60-61. Carney contends that “[e]ven if the jury were to find that Carney was

not justified in terminating Silvi on July 22, 2016, it could certainly find that

Carney was justified as of October 8, 2016 after the structural engineer

refused to accept Silvi’s concrete at the [90]-day mark[.]” Id. at 61-62.

      The court explained that it excluded this evidence because these tests

were taken after Carney terminated Silvi and were therefore irrelevant and

inadmissible. Trial Ct. Op., at 9.

      We find no abuse of discretion. It was undisputed that Carney

terminated the contract 12 days after the mat slab pour. Any test results

obtained after termination would be irrelevant to show that Carney was

justified in its termination of Silvi.

Issue 4 (Preclusion of Carney’s Expert, Kevin MacDonald):

      Carney argues that the court abused its discretion by excluding the

report and testimony of Carney’s concrete expert, Kevin MacDonald, Ph.D.

Carney alleges that MacDonald’s testimony would have explained the

significance of compressive concrete testing, the seven-day testing, and the

90-day testing. Carney maintains that MacDonald would also have explained

                                         - 18 -
J-A07022-22



the adequacy of the 10,000-psi mix design provided to Silvi for the mat slab

foundation.

      The court explained that it excluded MacDonald’s testimony because it

was cumulative and irrelevant. Trial Ct. Op., at 10. The court found that

MacDonald’s report “was based largely on inadmissible evidence precluded by

the court’s rulings on other motions in limine, including but not limited to

Silvi’s material for the concrete mix[ and] the results of various strength and

core testing at seven and ninety days[.]” Id. The court also concluded that

MacDonald’s report “was riddled with legal conclusions, and contained

inappropriate testimony, including specifically that Carney ‘acted prudently’ in

terminating Silvi on July 22, 2016, that it was clear at the time of the pour

that the concrete was out of compliance, and that the non-compliance of the

pour presented significant risk to the schedule and quality of the project.” Id.

      The admission of expert testimony is within the discretion of the trial

court and should not be disturbed on appeal unless the trial court abuses its

discretion. Buttaccio, 175 A.3d at 315. “Expert witnesses are not permitted

to render legal opinions.” Ruff v. York Hospital, 257 A.3d 43, 60 (Pa.Super.

2021).

      Here, MacDonald’s     report contained     improper   legal   conclusions,

including that Carney acted properly in terminating its contract with Silvi. The

report was also largely based on the seven-day and 90-day compression

testing results, as well as other evidence obtained after termination, which

was inadmissible. Accordingly, the court did not err in precluding this expert.

                                     - 19 -
J-A07022-22



Issue 5 (Preclusion of the 12,000-Psi Mix):

      Two days before Carney terminated the contract, Carney submitted

Silvi’s proposed mix design for the 12,000-psi concrete, which was scheduled

as the next phase of the project, to Tutor Perini for approval. Tutor Perini

rejected the 12,000-psi mix design. Carney claims the trial court erred when

it precluded this evidence of rejection of the 12,000-psi mixture. Carney’s Br.

at 69. Carney argues that the rejection of the 12,000 psi-mix was relevant to

show that it was justified in “terminating the contract with Silvi after the mass

pour when it was clear that Silvi was unable to move forward on the [p]roject

due to Silvi’s failure to provide the core requirement of an adequate concrete

mix design.” Id. at 71-72.

      The court found that the 12,000 psi-mix was both irrelevant and

immaterial because the purported rejection of the design did not constitute a

breach of contract. Trial Ct. Op., at 12. It explained that the contract

specifically stated that Carney, not Silvi, was required to provide the concrete

mix designs. Id. Therefore, the court opined that “Carney was not permitted

to present evidence that a mix design submitted by Silvi five days after the

pour for work other than the mat slab as evidence that Silvi breached the

contract.” Id. The court further found that Carney could not rely on the

rejection of the 12,000 psi-mix as an after-the-fact justification for

terminating the contract. Id.

      The court did not err. Paragraph 3 of the contract clearly states that

Carney, or its consultant CTL, was to supply the mix designs. Ex. 47 at ¶ 3.

                                     - 20 -
J-A07022-22



The rejection of the 12,000 psi-mix by Tutor Perini did not constitute a breach

of the contract, and therefore, could not justify Carney’s termination of the

contract.

Issue 6 (Alleged Disputed Contract Terms):

      Carney argues that there were two different versions of the contract

between the parties. Carney’s Br. at 72. Carney alleges that the trial court

abused its discretion when it “usurped the jury’s fact-finding role and decided

that Silvi’s Contract Version applied, precluding Carney from putting on

evidence of the terms that Carney contended governed the concrete supply

contract with Silvi.” Id. at 73. Specifically, Carney contends that the court

erred when it precluded evidence of Carney’s purchase order as parol

evidence. Id. Carney states that the purchase order incorporated by reference

the specifications, “which identified specified strengths of concrete to be

provided, early strength testing at seven and 28 days, and incorporated the

Silvi [pricing quote] providing the pricing for the various concrete strengths.”

Id. at 9.

      Our Supreme Court has described the parol evidence rule as follows:

            Where the parties, without any fraud or mistake, have
            deliberately put their engagements in writing, the law
            declares the writing to be not only the best, but the only,
            evidence of their agreement. All preliminary negotiations,
            conversations and verbal agreements are merged in and
            superseded by the subsequent written contract. . . and
            unless fraud, accident or mistake be averred, the writing
            constitutes the agreement between the parties, and its
            terms and agreements cannot be added to nor subtracted
            from by parol evidence.


                                      - 21 -
J-A07022-22



Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 436 (Pa. 2004)

(citation omitted) (alteration in original).

      Here, the trial court precluded the purchase order, reasoning that it was

parol evidence:

         Contrary to Carney’s argument, the court did not simply
         accept “Silvi’s version” of the contract. The court admitted
         the actual contract (Trial Exhibit 47) which was signed and
         initialed by the parties, and kept out ancillary documents
         such as a one-page price list and an unsigned page
         consisting of terms and conditions. An examination before
         the jury of each page potentially constituting the parties’
         agreement would have been unduly burdensome, would
         have caused unnecessary delay, and would cause more
         confusion than clarity. Under Pennsylvania law, where the
         parties, without fraud or mistake, have deliberately put their
         agreements in writing, the law declares that writing to be
         the best and only evidence of their agreement.

Trial Ct. Op., at 10-11.

      The court did not err in precluding the purchase order from evidence.

Silvi never executed the purchase order, so it never agreed to be bound to its

terms. Moreover, the contract that was admitted was signed by both parties

and stated: “This is the only binding pricing agreement between our two

companies and supersedes any purchase orders.” See Ex. 47. Any evidence

of prior negotiations or drafts of the final contract, including the purchase

order, was inadmissible because the fully integrated and signed contract

represented the entire agreement among the parties.

Issue 7 (Award of Attorneys’ Fees):




                                      - 22 -
J-A07022-22



      Carney contends that the court improperly awarded attorneys’ fees and

costs to Silvi. Carney’s Br. at 76. Carney alleges that “[t]he only page of the

[c]ontract that Silvi and Carney both agree applies, the [first]-page Silvi

[q]uote, does not provide for attorneys’ fees for a prevailing party.” Id. at 77.

Carney maintains that although Paragraph 4 of the terms and conditions page

contained an attorneys’ fees provision, that clause was excluded by Carney’s

handwriting on the first page of the contract, which stated: “other terms and

conditions not included.” Id.

      Generally, the parties to an action must bear their own attorneys’ fees.

Dep't of Envtl. Prot. v. Bethenergy Mines, Inc., 758 A.2d 1168, 1173 (Pa.

2000). However, a party may recover attorneys’ fees from an adverse party

by “an express statutory authorization, a clear agreement by the parties[,] or

some other established exception.” Merlino v. Del. Cnty., 728 A.2d 949, 951

(Pa. 1999).

      Here, Paragraph 4 of the contract clearly states: “In addition to any

other available rights and remedies, Seller [Silvi] will be entitled to recover

from Buyer [Carney] all costs of collection and litigation including, but not

limited to, reasonable attorneys’ fees.” Ex. 47. Carney’s Vice President, John

Carney, admitted that he initialed the contract, and his initials appear on the

page that contained the attorneys’ fee provision. N.T., 1/13/20, at 118-19;

Ex. 47. The court did not err in awarding attorneys’ fees to Silvi.




                                     - 23 -
J-A07022-22



Issue 8 (Alleged Cap on Attorneys’ Fees):

      Carney argues that even if the attorneys’ fees provision applies, the

court should have capped the attorneys’ fees at 20% of the contract balance

pursuant to the parties’ credit agreement. Carney’s Br. at 79. The parties’

credit agreement, signed in October 2005, was incorporated by reference in

paragraph one of the contract. The credit agreement provides: “[I]f [Carney’s]

account is placed in the hands of an agency or attorney for collection or legal

action, [Carney is] to pay an[] additional charge equal to 20% of the

outstanding account balance to offset the cost of[] collection including agency,

attorney[s’] fees, and court costs.” Ex. 1. Carney alleges that “pursuant to the

[c]redit [a]greement that Silvi relies upon and was accepted by [the trial

court], to the extent that attorneys’ fees are awarded, Silvi would be entitled

to 20% of the $161,429.05 outstanding contract balance [owed] to Silvi,

which is $32,285.81.” Carney’s Br. at 79-80.

      Carney misinterprets the credit agreement. The credit agreement did

not put a cap on the award of attorneys’ fees in the instant litigation. The

credit agreement, entered into 11 years before the contract at issue, applied

to any purchase of concrete that Carney made from Silvi on credit. The credit

agreement allowed Silvi to collect an “additional charge equal to 20% of the

outstanding account balance” that was on credit. Ex. 1. The instant contract,

which was specifically negotiated for the concrete project at issue here,

entitled Silvi to collect “all costs of collection and litigation including, but not

limited to, reasonable attorneys’ fees.” Ex. 47. The court awarded attorneys’

                                      - 24 -
J-A07022-22



fees based on the breach of the contract, not because Carney failed to remit

payment on its general credit account.

         Carney also alleges that the award of attorneys’ fees and costs were

disproportionate to the amount of the contract balance and were not

reasonable. Carney’s Br. 82-83. It maintains that the trial court should have

excluded certain fees and costs. It also maintains that this Court has affirmed

decisions reducing attorneys’ fees founded on a “block billing” approach, such

as it contends Carney used here.

         The trial court heard evidence regarding the amount of Silvi’s attorneys’

fees and costs and determined that they were necessary and reasonable. See

N.T., 12/8/20, at 44-50; Ex. 220; Conclusions of Law, at ¶¶ 37, 38. Carney

cites no meaningful evidence on which to disturb the court’s findings. Its legal

argument regarding “block billing” is also lacking. It has the analysis

backwards. It has identified no decision holding that a trial court abuses its

discretion by failing to reduce a fee award because of the use of “block billing.”

Issue 9 (Preclusion of John Gajda):

         Issue 9 of Carney’s Statement of Questions Involved Carney contends

that the court erred in precluding CTL’s mix designer, John Gajda, from

testifying. However, it fails to address this issue in the Argument section of its

brief.

         Pennsylvania Rule of Appellate Procedure 2119 provides that the

argument section of an appellate brief “shall be divided into as many parts as

there are questions to be argued[,]” and requires each section to have a

                                       - 25 -
J-A07022-22



“discussion and citation of authorities as are deemed pertinent.” Pa.R.A.P.

2119(a). It is an appellant’s obligation to present arguments that are

sufficiently developed for our review, and it is not the role of this Court to

develop an appellant’s argument. Commonwealth v. Kane, 10 A.3d 327,

331 (Pa.Super. 2010). “Because such an omission impedes on our ability to

address the issue on appeal, an issue that is not properly briefed in this

manner is considered waived.” Commonwealth v. Gould, 912 A.2d 869, 873

(Pa.Super. 2006). Accordingly, Carney’s failure to develop its argument

results in waiver of this issue.

Issue 10 (Failed Compressive Tests):

      Carney’s last issue alleges that “the trial court abuse[d] its discretion by

precluding evidence of Silvi’s breach of contract such as the failed compressive

tests particularly at ninety days such that Carney could not present its

counterclaim breach of contract case to the jury.” Carney’s Br. at 36. This

issue of the failed compressive tests was already addressed in Issue 3.

Therefore, it is duplicative, and we need not address it again.

      Judgment affirmed. Case remanded with instructions. Jurisdiction

relinquished.




                                     - 26 -
J-A07022-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2022




                          - 27 -